





FREEPORT-McMoRan INC.
2016 STOCK INCENTIVE PLAN




1.    Purpose. The purpose of the 2016 Stock Incentive Plan (the “Plan”) is to
increase stockholder value and advance the interests of the Company and its
Subsidiaries by furnishing a variety of equity incentives designed to (a)
attract, retain, and motivate key employees, officers, and directors of the
Company and consultants and advisers to the Company and (b) strengthen the
mutuality of interests among such persons and the Company's stockholders.
 
2.    Definitions. As used in the Plan, the following terms shall have the
meanings set forth below in Appendix A.


3.    Administration.
  
3.1    Committee. The Plan shall generally be administered by the Committee.
Subject to the terms of the Plan and applicable law, and in addition to other
express powers and authorizations conferred on the Committee by the Plan, the
Committee shall have full power and authority to:
 
(a)    designate Participants;


(b)    determine the type or types of Awards to be granted to an Eligible
Individual;


(c)    determine the number of Shares to be covered by, or with respect to which
payments, rights, or other matters are to be calculated in connection with,
Awards;
 
(d)    determine the terms and conditions of any Award;
 
(e)    determine whether, to what extent, and under what circumstances Awards
may be settled or exercised in cash, whole Shares, other whole securities, other
Awards, other property, or other cash amounts payable by the Company upon the
exercise of that or other Awards, or canceled, forfeited, or suspended and the
method or methods by which Awards may be settled, exercised, canceled,
forfeited, or suspended;
 
(f)    determine whether, to what extent, and under what circumstances cash,
Shares, other securities, other Awards, other property, and other amounts
payable by the Company with respect to an Award shall be deferred either
automatically or at the election of the holder thereof or of the Committee;


(g)    interpret and administer the Plan and any instrument or agreement
relating to, or Award made under, the Plan;


(h)    establish, amend, suspend, or waive such rules and regulations and
appoint such agents as it shall deem appropriate for the proper administration
of the Plan; and
 
(i)    make any other determination and take any other action that the Committee
deems necessary or desirable for the administration of the Plan.
 
3.2    Effect of Committee's Determinations. Unless otherwise expressly provided
in the Plan, all designations, determinations, interpretations, and other
decisions under or with respect to the Plan or any Award shall be within the
sole discretion of the Committee, may be made at any time and shall be final,
conclusive, and binding upon all Persons, including the Company, any Subsidiary,
any Participant, any holder or beneficiary of any Award, any stockholder of the
Company, and any Eligible Individual.


1

--------------------------------------------------------------------------------







3.3    Delegation. Subject to the terms of the Plan and applicable law, the
Committee may delegate to one or more officers or directors of the Company the
authority, subject to such terms and limitations as the Committee shall
determine, to grant and set the terms of, to cancel, modify, or waive rights
with respect to, or to alter, discontinue, suspend, or terminate Awards held by
Eligible Individuals who are not officers or directors of the Company for
purposes of Section 16 of the Exchange Act, or any successor section thereto;
provided, however, that the per share exercise price of any Option or SAR
granted under by such officer or director shall be equal to or greater than the
fair market value of a share of Common Stock on the later of the date of grant
or the date the Participant's employment with or service to the Company
commences.


4.    Eligibility. The Committee, in accordance with Section 3.1, may grant an
Award under the Plan to any Eligible Individual.


5.    Shares Subject to the Plan.


5.1    Shares Available for Grant. Subject to adjustment as provided in Section
5.4, the maximum number of Shares reserved for issuance under the Plan shall be
72,000,000. Upon approval of this Plan by the Company's stockholders, the
Company will cease making new Awards under any Prior Plan.


5.2    Share Counting.


(a)    The above authorized Plan limit shall be reduced by one Share for every
one Share subject to an Option or a SAR granted under the Plan, and by 2.07
Shares for every one Share subject to Awards granted under the Plan in a form
other than Options or SARs.


(b)    To the extent any Shares covered by an Option or SAR granted under the
Plan are not delivered to a Participant or permitted transferee because the
Award is forfeited or canceled, or Shares are not delivered because an Award is
paid or settled in cash, such Shares shall not be deemed to have been delivered
for purposes of determining the maximum number of Shares available for delivery
under this Plan and such shares may again be issued under the Plan. Awards that
by their terms may only be settled in cash, including Cash-Based Performance
Awards, shall have no effect on the Plan limit in Section 5.1.


(c)    In the event that Shares issued as an Award under the Plan are forfeited
or reacquired by the Company pursuant to rights reserved upon issuance thereof,
such forfeited or reacquired Shares may again be issued under the Plan.


(d)    The following Shares may not again be made available for issuance as
Awards under the Plan: (i) Shares delivered or withheld in payment of the
exercise of an Option, (ii) Shares delivered or withheld from payment of an
Award to satisfy tax obligations with respect to the Award, and (iii) Shares
repurchased on the open market with the proceeds of the exercise price of an
Option.


(e)    With respect to SARs, if the SAR is payable in Shares, all Shares to
which the SARs relate are counted against the Plan limits, rather than the net
number of Shares delivered upon exercise of the SAR.
  
(f)    Any Share that again becomes available for grant under the Plan shall be
added back to the total number of Shares available for grant under the Plan as
one Share if such Share was subject to an Option or SAR, and as 2.07 Shares if
such Share was subject to an Award other than an Option or SAR.


5.3    Limitations on Awards. Subject to adjustments as provided in Section 5.4,
the following additional limitations are imposed under the Plan:


2

--------------------------------------------------------------------------------







(a)    The maximum number of Shares that may be issued upon exercise of Options
intended to qualify as incentive stock options under Section 422 of the Code
shall be 72,000,000.


(b)    The following limits will apply to Awards of the specified type granted
to any one Participant in any single fiscal year:
(i)    Appreciation Awards (Options and SARs): 3,750,000 Shares;


(ii)    Full Value Awards (Restricted Stock, Restricted Stock Units, Other
Stock-Based Awards that are denominated in Shares): 2,000,000 Shares; and


(iii)    Cash Awards (Other Stock-Based Awards that are denominated in dollars
or Cash-Based Performance Awards): $5,000,000.


In applying the foregoing limits, (A) all Awards of the specified type granted
to the same Participant in the same fiscal year will be aggregated and made
subject to one limit; (B) the limits applicable to Options and SARS refer to the
number of Shares subject to the Award; (C) the Share limit under clause (b)(ii)
refers to the maximum number of Shares that may be delivered under an Award or
Awards of the type specified in clause (b)(ii) assuming the maximum payout; (D)
the dollar limit under clause (b)(iii) refers to the maximum dollar amount
payable under an Award of the type specified in clause (b)(iii) assuming a
maximum payout, (E) the respective limits for Awards of the type specified in
clause (b)(ii) and clause (b)(iii) are only applicable to performance-based
Awards that are intended to comply with the performance-based exception under
Section 162(m) of the Code, and (F) each of the specified limits in clauses
(b)(i), (ii), and (iii) is multiplied by two (2) for Awards granted to a
Participant in the year employment commences.


(c)    Participants who are granted Options and SARs will be required to
continue to provide services to the Company (or an Affiliate) for not less than
one-year following the date of grant in order for any such Option or SAR to
fully or partially vest or be exercisable (subject to the Committee's discretion
to accelerate the exercisability of such Awards as provided herein).
Notwithstanding the foregoing, up to 3,600,000 of the Shares reserved for
issuance under the Plan pursuant to Section 5.1 may provide for vesting of
Options and SARs, partially or in full, in less than one-year.


(d)    With respect to Outside Directors, an annual limit of $750,000 per
calendar year applies to the sum of all cash and Awards (calculating the value
of any such Awards based on the grant date fair value of such Awards for
financial reporting purposes) and other compensation granted to an Outside
Director for services as a member of the board, although the maximum number of
Shares subject to Awards that may be granted during a single fiscal year may not
exceed $500,000 of such annual limit.


(e)    Any Shares delivered pursuant to an Award may consist of authorized and
unissued Shares or of treasury Shares, including Shares held by the Company or a
Subsidiary and Shares acquired in the open market or otherwise obtained by the
Company or a Subsidiary. The issuance of Shares may be effected on a
non-certificated basis, to the extent not prohibited by applicable law or the
applicable rules of any stock exchange.


(f)    Subject to the terms of the Plan, including the limitations contained in
this Section 5.3, the Committee may use available Shares as the form of payment
for compensation, grants, or rights earned or due under any other compensation
plans or arrangements of the Company or a Subsidiary, including, but not limited
to, the Company's annual incentive plan and the plans or arrangements of the
Company or a Subsidiary assumed in business combinations.


5.4    Adjustments. In the event that the Committee determines that any dividend
or other distribution (whether in the form of cash, Shares, Subsidiary
securities, other securities, or other property), recapitalization, stock split,
reverse stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase, or exchange of Shares or other securities of the
Company, issuance of


3

--------------------------------------------------------------------------------





warrants or other rights to purchase Shares or other securities of the Company,
or other similar corporate transaction or event affects the Shares such that an
adjustment is determined by the Committee to be appropriate to prevent dilution
or enlargement of the benefits or potential benefits intended to be made
available under the Plan, then the Committee shall, in such manner as it may
deem equitable, adjust any or all of (i) the number and type of Shares (or other
securities or property) with respect to which Awards may be granted, (ii) the
number and type of Shares (or other securities or property) subject to
outstanding Awards, and (iii) the grant or exercise price with respect to any
Award and, if deemed appropriate, make provision for a cash payment to the
holder of an outstanding Award and, if deemed appropriate, adjust outstanding
Awards to provide the rights contemplated by Section 13.2 hereof; provided, in
each case, that with respect to Awards of Incentive Stock Options no such
adjustment shall be authorized to the extent that such authority would cause the
Plan to violate Section 422(b)(1) of the Code or any successor provision thereto
and, with respect to all Awards under the Plan, no such adjustment shall be
authorized to the extent that such authority would be inconsistent with the
requirements for full deductibility under Section 162(m); and provided further
that the number of Shares subject to any Award denominated in Shares shall
always be a whole number and any fractional Share resulting from the adjustment
will be deleted.


6.    Stock Options. An Option is a right to purchase Shares from the Company.
Options granted under the Plan may be Incentive Stock Options or Nonqualified
Stock Options. Any Option that is designated as a Nonqualified Stock Option
shall not be treated as an Incentive Stock Option. Each Option granted by the
Committee under this Plan shall be subject to the following terms and
conditions.


6.1    Exercise Price. The exercise price per Share shall be determined by the
Committee, subject to adjustment under Section 5.4; provided that in no event
shall the exercise price be less than the fair market value of a Share on the
date of grant, except in the case of an Option granted in assumption of or
substitution for an outstanding award of a company acquired by the Company or
with which the Company combines in accordance with the requirements of Section
409A.


6.2    Number. The number of Shares subject to the Option shall be determined by
the Committee, subject to Section 5.3 and subject to adjustment as provided in
Section 5.4.


6.3    Duration and Time for Exercise. The term of each Option shall be
determined by the Committee, but shall not exceed a maximum term of ten years.
Each Option shall become exercisable at such time or times during its term as
shall be determined by the Committee, subject to Section 5.3(c). Notwithstanding
the foregoing, the Committee may at any time in its discretion accelerate the
exercisability of any Option.


6.4    Repurchase. Upon approval of the Committee, the Company may repurchase a
previously granted Option from a Participant by mutual agreement before such
Option has been exercised by payment to the Participant of the amount per Share
by which: (i) the fair market value of the Common Stock subject to the Option on
the business day immediately preceding the date of purchase exceeds (ii) the
exercise price provided, however, that no such repurchase shall be permitted if
prohibited by Section 6.6.


6.5    Manner of Exercise. An Option may be exercised, in whole or in part, by
giving notice of exercise to the Company (in such form and manner as approved by
the Company, which may be electronic), specifying the number of Shares to be
purchased, together with payment in full of the exercise price for the number of
Shares for which the Option is exercised and all applicable taxes. The Option
price shall be payable in United States dollars and may be paid (a) in cash; (b)
by check; (c) by delivery or attestation of ownership of Shares, which Shares
shall be valued for this purpose at the fair market value on the business day
that such Option is exercised; (d) by delivery of irrevocable written
instructions to a broker approved by the Company (with a copy to the Company) to
immediately sell a portion of the Shares, issuable under the Option and to
deliver promptly to the Company the amount of sale proceeds to pay the exercise
price; (e) if approved by the Committee, through a net exercise procedure
whereby the Participant surrenders the Option in exchange for that number of
Shares with an aggregate fair market value equal to the difference between the
aggregate exercise price of the Options being


4

--------------------------------------------------------------------------------





surrendered and the aggregate fair market value of the Shares subject to the
Option, or (f) in such other manner as may be authorized from time to time by
the Committee.


6.6    Repricing. Except for adjustments pursuant to Section 5.4 or actions
permitted to be taken by the Committee under Section 13.4 in the event of a
Change in Control, unless approved by the stockholders of the Company, (a) the
exercise or base price for any outstanding Option or SAR granted under this Plan
may not be decreased after the date of grant and (b) an outstanding Option or
SAR that has been granted under this Plan may not, as of any date that such
Option or SAR has a per share exercise or base price that is greater than the
then current fair market value of a Share, be surrendered to the Company as
consideration for the grant of a new Option or SAR with a lower exercise or base
price, shares of Restricted Stock, Restricted Stock Units, an Other Stock-Based
Award, a cash payment or Common Stock.


6.7    No Dividend Equivalent Rights. Participants holding Options shall not be
entitled to any dividend equivalent rights for any period of time prior to
exercise of the Option.
  
6.8    Incentive Stock Options. Notwithstanding anything in the Plan to the
contrary, Options intending to qualify as Incentive Stock Options must comply
with the requirements of Section 422.


7.    Stock Appreciation Rights. A Stock Appreciation Right, or SAR, is a right
to receive, without payment to the Company, a number of Shares, cash or any
combination thereof, the number or amount of which is determined pursuant to the
formula set forth in Section 7.5. Each SAR granted by the Committee under the
Plan shall be subject to the terms and conditions provided herein.


7.1    Number. Each SAR granted to any Participant shall relate to such number
of shares of Common Stock as shall be determined by the Committee, subject to
adjustment as provided in Section 5.4.
 
7.2    Exercise Price. The exercise price per Share of a SAR shall be determined
by the Committee, subject to adjustment under Section 5.4; provided that in no
event shall the exercise price be less than the fair market value of a Share on
the date of grant, except in the case of a SAR granted in assumption of or
substitution for an outstanding award of a company acquired by the Company or
with which the Company combines in accordance with the requirements of Section
409A.


7.3    Duration and Time for Exercise. The term of each SAR shall be determined
by the Committee, but shall not exceed a maximum term of ten years. Each SAR
shall become exercisable at such time or times during its term as shall be
determined by the Committee, subject to Section 5.3(c). Notwithstanding the
foregoing, the Committee may at any time in its discretion accelerate the
exercisability of any SAR.


7.4    Exercise and Payment. A SAR may be exercised, in whole or in part, by
giving written notice to the Company, specifying the number of SARs that the
holder wishes to exercise. The date that the Company receives such written
notice shall be referred to herein as the “exercise date.” Upon exercise of a
SAR, the holder shall be entitled to receive from the Company an amount equal to
the number of Shares subject to the SAR that are being exercised multiplied by
the excess of (a) the fair market value of a Share on the exercise date, over
(b) the exercise price specified of the SAR. Payment shall be made in the form
of Shares, cash or a combination thereof, as determined by the Committee.
  
7.5    No Dividend Equivalent Rights. Participants holding SARs shall not be
entitled to any dividend equivalent rights for any period of time prior to
exercise of the SAR.


8.    Restricted Stock. An award of Restricted Stock shall be subject to such
restrictions on transfer and forfeitability provisions and such other terms and
conditions, including the attainment of specified performance goals, as the
Committee may determine, subject to the provisions of the Plan. To the extent
Restricted Stock is intended to qualify as “performance-based compensation”
under Section 162(m), it


5

--------------------------------------------------------------------------------





must be granted subject to the attainment of performance goals as described in
Section 12 and meet the additional requirements imposed by Section 162(m).


8.1    The Restricted Period. At the time an award of Restricted Stock is made,
the Committee shall establish a period of time during which the transfer of the
shares of Restricted Stock shall be restricted and after which the shares of
Restricted Stock shall be vested (the “Restricted Period”). Each award of
Restricted Stock may have a different Restricted Period. The expiration of the
Restricted Period shall also occur in the event of termination of employment
under the circumstances provided in the Award Agreement.


8.2    Escrow. The Participant receiving Restricted Stock shall enter into an
Award Agreement with the Company setting forth the conditions of the grant. Any
certificates representing shares of Restricted Stock shall be registered in the
name of the Participant and deposited with the Company, together with a stock
power endorsed in blank by the Participant. Each such certificate shall bear a
legend in substantially the following form:


The transferability of this certificate and the shares of Common Stock
represented by it are subject to the terms and conditions (including conditions
of forfeiture) contained in the Freeport-McMoRan Inc. 2016 Stock Incentive Plan,
as it may be amended (the “Plan”), and an agreement entered into between the
registered owner and Freeport-McMoRan Inc. thereunder. Copies of the Plan and
the agreement are on file at the principal office of the Company.


Alternatively, in the discretion of the Company, ownership of the shares of
Restricted Stock and the appropriate restrictions shall be reflected in the
records of the Company's transfer agent and no physical certificates shall be
issued.


8.3    Dividends on Restricted Stock. Any and all cash and stock dividends paid
with respect to the shares of Restricted Stock shall be subject to any
restrictions on transfer, forfeitability provisions or reinvestment requirements
as the Committee may, in its discretion, prescribe in the Award Agreement. If
the vesting of the shares of Restricted Stock is based upon the attainment of
performance goals, any and all cash and stock dividends paid with respect to the
shares of Restricted Stock shall be subject to the attainment of the performance
goals applicable to the underlying shares of Restricted Stock.


8.4    Forfeiture. In the event of the forfeiture of any shares of Restricted
Stock under the terms provided in the Award Agreement (including any additional
shares of Restricted Stock that may result from the reinvestment of cash and
stock dividends, if so provided in the Award Agreement), such forfeited shares
shall be surrendered and any certificates cancelled. The Participants shall have
the same rights and privileges, and be subject to the same forfeiture
provisions, with respect to any additional Shares received pursuant to Section
5.4 due to a recapitalization or other change in capitalization.


8.5    Expiration of Restricted Period. Upon the expiration or termination of
the Restricted Period and the satisfaction of any other conditions prescribed by
the Committee, the restrictions applicable to the Restricted Stock shall lapse
and the number of shares of Restricted Stock with respect to which the
restrictions have lapsed shall be delivered, free of all such restrictions and
legends, except any that may be imposed by law, to the Participant.


8.6    Rights as a Stockholder. Subject to the terms and conditions of the Plan
and subject to any restrictions on the receipt of dividends that may be imposed
in the Award Agreement, each Participant receiving Restricted Stock shall have
all the rights of a stockholder with respect to shares of stock during the
Restricted Period, including without limitation, the right to vote any Shares.


9.    Restricted Stock Units. A Restricted Stock Unit, or RSU, represents the
right to receive from the Company on the respective scheduled vesting or payment
date for such RSU, one share of Common


6

--------------------------------------------------------------------------------





Stock. An award of RSUs may be subject to the attainment of specified
performance goals or targets, forfeitability provisions and such other terms and
conditions as the Committee may determine, subject to the provisions of the
Plan. To the extent an award of RSUs is intended to qualify as performance based
compensation under Section 162(m), it must be granted subject to the attainment
of performance goals as described in Section 12 and meet the additional
requirements imposed by Section 162(m).


9.1    Vesting Period. At the time an award of RSUs is made, the Committee shall
establish a period of time during which the RSUs shall vest (the “Vesting
Period”). Each award of RSUs may have a different Vesting Period. The
acceleration of the expiration of the Vesting Period shall occur in the event of
termination of employment under the circumstances provided in the Award
Agreement.


9.2    Dividend Equivalent Accounts. Subject to the terms and conditions of this
Plan and the applicable Award Agreement, as well as any procedures established
by the Committee, the Committee may determine to pay dividend equivalent rights
with respect to RSUs, in which case, unless determined by the Committee to be
paid currently, the Company shall establish an account for the Participant and
reflect in that account any securities, cash or other property comprising any
dividend or property distribution with respect to the Share underlying each RSU.
Notwithstanding the above, if the vesting of the RSUs is based upon the
attainment of performance goals, any and all dividend equivalent rights with
respect to the RSUs shall be subject to the attainment of the performance goals
applicable to the underlying RSUs.
  
9.3    Rights as a Stockholder. Subject to the restrictions imposed under the
terms and conditions of this Plan and subject to any other restrictions that may
be imposed in the Award Agreement, each Participant receiving RSUs shall have no
rights as a stockholder with respect to such RSUs until such time as Shares are
issued to the Participant.
  
10.    Other Stock-Based Awards. The Committee is hereby authorized to grant to
Eligible Individuals an “Other Stock-Based Award,” which shall consist of an
Award that is not an instrument or Award specified in Sections 6 through 9 of
this Plan, the value of which is based in whole or in part on the value of
Shares. Other Stock-Based Awards may be awards of Shares or may be denominated
or payable in, valued in whole or in part by reference to, or otherwise based on
or related to, Shares (including, without limitation, securities convertible or
exchangeable into or exercisable for Shares), as deemed by the Committee
consistent with the purposes of the Plan. The Committee shall determine the
terms and conditions of any such Other Stock-Based Award and may provide that
such awards would be payable in whole or in part in cash. To the extent that an
Other Stock-Based Award is intended to qualify as “performance-based
compensation” under Section 162(m), it must be made subject to the attainment of
one or more of the performance goals specified in Section 12 hereof and meet the
additional requirements imposed by Section 162(m).
 
10.1    Vesting Period. At the time an award of an Other Stock-Based Award is
made, the Committee shall establish a period of time during which the Other
Stock-Based Award shall vest (the “Vesting Period”). Each award of an Other
Stock-Based Award may have a different Vesting Period. The acceleration of the
expiration of the Vesting Period shall occur in the event of termination of
employment under the circumstances provided in the Award Agreement.


10.2    Dividend Equivalent Accounts. Subject to the terms and conditions of
this Plan and the applicable Award Agreement, as well as any procedures
established by the Committee, the Committee may determine to pay dividend
equivalent rights with respect to an Other Stock-Based Award, in which case,
unless determined by the Committee to be paid currently, the Company shall
establish an account for the Participant and reflect in that account any
securities, cash or other property comprising any dividend or property
distribution with respect to the Share underlying each such Award.
Notwithstanding the above, if the vesting of the Award is based upon the
attainment of performance goals, any and all dividend equivalent rights with
respect to the Award shall be subject to the attainment of the performance goals
applicable to the underlying Award.


7

--------------------------------------------------------------------------------







11.    Cash-Based Performance Awards. The Committee may grant Awards in the form
of Cash-Based Performance Awards to Eligible Individuals, which shall consist of
the opportunity to earn cash awards based on performance. A Cash-Based
Performance Award shall be subject to such terms and conditions, including the
attainment of specified performance goals, as the Committee may determine,
subject to the provisions of the Plan. To the extent that a Cash-Based
Performance Award is intended to qualify as “performance-based compensation” for
purposes of Section 162(m), it must be made subject to the attainment of
performance goals as described in Section 12 and meet the additional
requirements imposed by Section 162(m). At the time that a Cash-Based
Performance Award is granted, the Committee shall establish the vesting criteria
for such Award including, as applicable, the performance period and the time or
times at which any payout shall be deemed vested and payable.
  
12.    Performance Awards Under Section 162(m). The Committee shall determine at
the time of grant if the grant of Restricted Stock, Restricted Stock Units, an
Other Stock-Based Award or a Cash-Based Performance Award is intended to qualify
as “performance-based compensation” as that term is used in Section 162(m). Any
such grant shall be conditioned on the achievement of one or more performance
measures.


12.1    Performance Goals. The performance measures pursuant to which such
Performance Awards under Section 162(m) shall vest shall be any or a combination
of the following, which may relate to the Company, a division of the Company or
a Subsidiary:


(a)
net earnings or net income (before or after interest, taxes and/or other
adjustments);



(b)
basic or diluted earnings per share (before or after interest, taxes and/or
other adjustments);



(c)    reserve replacement;


(d)    book value per share;


(e)    net revenue or revenue growth;


(f)    sales;
 
(g)    production;


(h)    costs of production;


(i)    net interest margin;
 
(j)    operating profit (before or after taxes);


(k)    return on assets, equity, capital, invested capital, investments or
revenue;


(l)    cost of capital;


(m)
cash flow, increase in cash flow and return on cash flow (including, but not
limited to, operating cash flow and free cash flow);



(n)    cash provided by operating activities;


(o)    capital expenditures;


(p)
share price (including, but not limited to, growth measures and total
stockholder return);



8

--------------------------------------------------------------------------------







(q)    earnings or loss per share (“EPS”) or EPS growth;


(r)    market capitalization;
 
(s)    working capital;


(t)    expense targets;


(u)
financial ratios (including those measuring liquidity, activity, profitability
or leverage);



(v)    debt levels or reductions;


(w)    margins;
 
(x)    operating efficiency;


(y)    economic value or economic value added measure;


(z)    asset quality;


(aa)    net asset value;
 
(bb)    enterprise value;


(cc)    employee retention;


(dd)
objective measures of personal performance targets, goals or completion of
projects;



(ee)    asset growth;


(ff)    dividend yield;


(gg)
product development, product market share, licensing, mergers, acquisitions, or
sales of assets; or



(hh)    objective safety metrics.


For any performance period, such performance objectives may be measured on an
absolute basis or relative to a group of peer companies selected by the
Committee, relative to internal goals or relative to levels attained in prior
years. For grants of Awards intended to qualify as “performance-based
compensation,” the grants and the establishment of performance measures shall be
made during the period required by Section 162(m).


13.    General.


13.1    Amendment or Discontinuance of the Plan. The Board may amend or
discontinue the Plan at any time; provided, however, that no such amendment may


(a)    without the approval of the stockholders, (i) increase, subject to
adjustments permitted herein, the maximum number of shares of Common Stock that
may be issued through the Plan, (ii) materially increase the benefits accruing
to Participants under the Plan, (iii) materially expand the classes of persons
eligible to participate in the Plan, (iv) expand the types of Awards available
for grant under the Plan, (v) materially extend the term of the Plan, (vi)


9

--------------------------------------------------------------------------------





materially change the method of determining the exercise price of Options or
Stock Appreciation Rights, or (vii) amend Section 6.6 to permit a reduction in
the exercise price of Options; or


(b)    materially impair, without the consent of the recipient, an Award
previously granted.


13.2    Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. The Committee is hereby authorized to make adjustments in
the terms and conditions of, and the criteria included in, Awards in recognition
of unusual or nonrecurring events (including, without limitation, the events
described in Section 5.4 hereof) affecting the Company, or the financial
statements of the Company or any Subsidiary, or of changes in applicable laws,
regulations, or accounting principles, whenever the Committee determines that
such adjustments are appropriate to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan.


13.3    Cancellation. Any provision of this Plan or any Award Agreement to the
contrary notwithstanding, if permitted by Section 409A, the Committee may cause
any Award granted hereunder to be canceled in consideration of a cash payment or
alternative Award made to the holder of such canceled Award equal in value to
such canceled Award. Notwithstanding the foregoing, except for adjustments
permitted under Sections 5.4 and 13.2, no action by the Committee shall, unless
approved by the stockholders of the Company, (i) cause a reduction in the
exercise price of Options or SARs granted under the Plan or (ii) permit an
outstanding Option or SAR with an exercise price greater than the current fair
market value of a Share to be surrendered as consideration for a new Option or
SAR with a lower exercise price, shares of Restricted Stock, Restricted Stock
Units, and Other Stock-Based Award, a cash payment, or Common Stock.


13.4    Change in Control.


(a)    Unless otherwise provided in an Award Agreement, a Participant's
termination of Continuous Service without Cause or for Good Reason during the
12-month period following a Change in Control shall have the following effect on
the Participant's outstanding Awards as of the date of the Participant's
termination of Continuous Service: (i) all Options and SARs shall become
immediately exercisable with respect to 100% of the Shares subject to such
Options or SARS, and (ii) all time-vesting restrictions on other Awards shall
lapse. With respect to outstanding Awards subject to performance conditions,
unless otherwise provided in an Award Agreement, upon a Change in Control, all
performance measures will be disregarded and the Award will convert to a
corresponding time-vested Award at the target payout level, which will vest on
the earlier of (i) the last day of the performance period, provided the
Participant remained in Continuous Service through the performance period, or
(ii) the date of the Participant's termination without Cause or for Good Reason.
  
(b)    In addition, in the event of a Change in Control, the Committee may in
its sole and absolute discretion and authority, without obtaining the approval
or consent of the Company's stockholders or any Participant with respect to his
or her outstanding Awards, take one or more of the following actions:


(i)    arrange for or otherwise provide that each outstanding Award shall be
assumed or a substantially similar award shall be substituted by a successor
corporation or a parent or subsidiary of such successor corporation (the
“Successor Corporation”);


(ii)    require that all outstanding Options and SARs be exercised on or before
a specified date (before or after such Change in Control) fixed by the
Committee, after which specified date all unexercised Options and SARs shall
terminate;
 
(iii)    arrange or otherwise provide for the payment of cash or other
consideration to Participants representing the value of such Awards in exchange
for the satisfaction and cancellation of outstanding Awards; provided, however,
that the case of


10

--------------------------------------------------------------------------------





any Option or SAR with an exercise price that equals or exceeds the price paid
for a Share in connection with the Change in Control, the Committee may cancel
the Option or SAR without the payment of consideration therefor; or


(iv)    make such other modifications, adjustments or amendments to outstanding
Awards or this Plan as the Committee deems necessary or appropriate, subject
however to the terms of Section 5.4.


13.5    Withholding.


(a)    A Participant shall be required to pay to the Company, and the Company
shall have the right to deduct from all amounts paid to a Participant (whether
under the Plan or otherwise), any taxes required by law to be paid or withheld
in respect of Awards hereunder to such Participant.
  
(b)    At any time that a Participant is required to pay to the Company an
amount required to be withheld under the applicable tax laws in connection with
the issuance of Shares under the Plan, the Participant may, if permitted by the
Committee, satisfy this obligation in whole or in part by delivering currently
owned Shares or by electing (the “Election”) to have the Company withhold from
the issuance Shares, which Shares shall have a value equal to the minimum amount
required to be withheld (or, if permitted by the Committee, such other rate as
will not cause adverse accounting consequences and is permitted under applicable
IRS withholding rules) for federal and state tax purposes, including payroll
taxes. The value of the Shares delivered or withheld shall be based on the fair
market value of the Shares on the date as of which the amount of tax to be
withheld shall be determined in accordance with applicable tax laws (the “Tax
Date”).


(c)    Each Election to have Shares withheld must be made prior to the Tax Date.
If a Participant wishes to deliver Shares in payment of taxes, the Participant
must so notify the Company prior to the Tax Date. If a Participant makes an
election under Section 83(b) of the Code with respect to shares of Restricted
Stock, an Election to have Shares withheld is not permitted.


13.6    Transferability.
 
(a)    No Awards granted hereunder may be sold, transferred, pledged, assigned,
or otherwise encumbered by a Participant except:


(i)    by will;
 
(ii)    by the laws of descent and distribution;


(iii)    pursuant to a domestic relations order, as defined in the Code, if
permitted by the Committee and so provided in the Award Agreement or an
amendment thereto; or


(iv)    permitted by the Committee and so provided in the Award Agreement or an
amendment thereto, Options may be transferred or assigned (A) to Immediate
Family Members, (B) to a partnership in which Immediate Family Members, or
entities in which Immediate Family Members are the owners, members or
beneficiaries, as appropriate, are the partners, (C) to a limited liability
company in which Immediate Family Members, or entities in which Immediate Family
Members are the owners, members or beneficiaries, as appropriate, are the
members, or (D) to a trust for the benefit of Immediate Family Members;
provided, however, that no more than a de minimis beneficial interest in a
partnership, limited liability company, or trust described in (B), (C)


11

--------------------------------------------------------------------------------





or (D) above may be owned by a person who is not an Immediate Family Member or
by an entity that is not beneficially owned solely by Immediate Family Members.
  
(b)    To the extent that an Incentive Stock Option is permitted to be
transferred during the lifetime of the Participant, it shall be treated
thereafter as a Nonqualified Stock Option. Any attempted assignment, transfer,
pledge, hypothecation, or other disposition of Awards, or levy of attachment or
similar process upon Awards not specifically permitted herein, shall be null and
void and without effect. The designation of a Designated Beneficiary shall not
be a violation of this Section 13.6(b).


13.7    Share Certificates. Any certificates or book or electronic entry
ownership evidence for Shares or other securities delivered under the Plan
pursuant to any Award or the exercise thereof shall be subject to such stop
transfer orders and other restrictions as the Committee may deem advisable under
the Plan or the rules, regulations, and other requirements of the Securities and
Exchange Commission, any stock exchange upon which such Shares or other
securities are then listed, and any applicable federal or state laws, and the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions.


13.8    No Limit on Other Compensation Arrangements. Nothing contained in the
Plan shall prevent the Company from adopting or continuing in effect other
compensation arrangements, which may, but need not, provide for the grant of
options, stock appreciation rights, restricted stock, and other types of Awards
provided for hereunder (subject to stockholder approval of any such arrangement
if approval is required), and such arrangements may be either generally
applicable or applicable only in specific cases.


13.9    No Right to Employment. The grant of an Award shall not be construed as
giving a Participant the right to be retained in the employ of or as a
consultant or adviser to the Company or any Subsidiary or in the employ of or as
a consultant or adviser to any other entity providing services to the Company.
The Company or any Subsidiary or any such entity may at any time dismiss a
Participant from employment, or terminate any arrangement pursuant to which the
Participant provides services to the Company or a Subsidiary, free from any
liability or any claim under the Plan, unless otherwise expressly provided in
the Plan or in any Award Agreement. No Eligible Individual or other person shall
have any claim to be granted any Award, and there is no obligation for
uniformity of treatment of Eligible Individuals, Participants or holders or
beneficiaries of Awards.


13.10    Effect of Termination of Continuous Service. In the event of a
Participant's termination of Continuous Service for any reason, any Awards may
be exercised, shall vest or shall expire at such times as may be determined by
the Committee and provided for in the Award Agreement or an amendment thereto.


13.11    Governing Law. The validity, construction, and effect of the Plan, any
rules and regulations relating to the Plan and any Award Agreement shall be
determined in accordance with the laws of the State of Delaware.


13.12    Severability. If any provision of the Plan or any Award is or becomes
or is deemed to be invalid, illegal, or unenforceable in any jurisdiction or as
to any Person or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award and the remainder of the Plan and any such Award
shall remain in full force and effect.


13.13    No Trust or Fund Created. Neither the Plan nor any Award shall create
or be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company and a Participant or any other Person. To the
extent that any Person acquires a right to receive payments from


12

--------------------------------------------------------------------------------





the Company pursuant to an Award, such right shall be no greater than the right
of any unsecured general creditor of the Company.


13.14    No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities or other property shall be paid or transferred in lieu of
any fractional Shares or whether such fractional Shares or any rights thereto
shall be canceled, terminated, or otherwise eliminated.


13.15    Compliance with Law.
 
(a)    U.S. Securities Laws. This Plan, the grant of Awards, the exercise of
Options and SARs under this Plan, and the obligation of the Company to sell or
deliver any of its securities pursuant to Awards under this Plan shall be
subject to all Applicable Laws. In the event that the Shares are not registered
under the Securities Act, or any applicable state securities laws prior to the
delivery of such Shares, the Company may require, as a condition to the issuance
thereof, that the persons to whom Shares are to be issued represent and warrant
in writing to the Company that such Shares are being acquired by him or her for
investment for his or her own account and not with a view to, for resale in
connection with, or with an intent of participating directly or indirectly in,
any distribution of such Shares within the meaning of the Securities Act, and a
legend to that effect may be placed on the certificates representing the Shares.


(b)    Other Jurisdictions. To facilitate the making of any grant of an Award
under this Plan, the Committee may provide for such special terms for Awards to
Participants who are foreign nationals or who are employed by the Company or any
Affiliate outside of the United States of America as the Committee may consider
necessary or appropriate to accommodate differences in local law, tax policy or
custom. The Company may adopt rules and procedures relating to the operation and
administration of this Plan to accommodate the specific requirements of local
laws and procedures of particular countries. Without limiting the foregoing, the
Company is specifically authorized to adopt rules and procedures regarding the
conversion of local currency, taxes, withholding procedures and handling of
stock certificates which vary with the customs and requirements of particular
countries. The Company may adopt sub-plans and establish escrow accounts and
trusts as may be appropriate or applicable to particular locations and
countries.


13.16    Section 409A of the Code. The Plan is intended to comply with Section
409A to the extent subject thereto, and, accordingly, to the maximum extent
permitted, the Plan shall be interpreted and administered to be in compliance
therewith. Any payments described in the Plan that are due within the
“short-term deferral period” as defined in Section 409A shall not be treated as
deferred compensation unless any Applicable Law requires otherwise.
Notwithstanding anything to the contrary in the Plan, to the extent required to
avoid accelerated taxation and tax penalties under Section 409A, amounts that
would otherwise be payable and benefits that would otherwise be provided
pursuant to the Plan during the six (6) month period immediately following a
Participant's termination of Continuous Service shall instead be paid on the
first payroll date after the six-month anniversary of the Participant's
separation from service (or the Participant's death, if earlier).
Notwithstanding the foregoing, neither the Company nor the Committee shall have
any obligation to take any action to prevent the assessment of any excise tax or
penalty on any Participant under Section 409A and neither the Company nor the
Committee will have any liability to any Participant for such tax or penalty.


13.17    Deferral Permitted. Payment of cash or distribution of any Shares to
which a Participant is entitled under any Award shall be made as provided in the
Award Agreement. Payment may be deferred at the option of the Participant if
provided in the Award Agreement.


13.18    Recovery Policy. Each Award Agreement shall contain a provision
permitting the Company to recover any Award granted under the Plan if (i) the
Company's financial statements are required to be restated at any time within
the three-year period following the final payout of the Award and the
Participant is determined by the Committee to be responsible, in whole or in
part, for the restatement,


13

--------------------------------------------------------------------------------





or (ii) the Award is subject to any clawback policies the Company may adopt in
order to conform to the requirements of Section 954 of the Dodd-Frank Wall
Street Reform and Consumer Protection Act and any resulting rules issued by the
SEC or national securities exchanges thereunder. All determinations regarding
the applicability of these provisions shall be in the discretion of the
Committee.


13.19    Headings. Headings are given to the subsections of the Plan solely as a
convenience to facilitate reference. Such headings shall not be deemed in any
way material or relevant to the construction or interpretation of the Plan or
any provision thereof.


14.    Term of the Plan. Subject to Section 13.1, no Awards may be granted under
the Plan after June 8, 2026, which is ten years after the date the Plan was last
approved by the Company's stockholders; provided, however, that Awards granted
prior to such date shall remain in effect until such Awards have either been
satisfied, expired or canceled under the terms of the Plan, and any restrictions
imposed on Shares in connection with their issuance under the Plan have lapsed.




14

--------------------------------------------------------------------------------








FREEPORT-MCMORAN INC.
2016 STOCK INCENTIVE PLAN


APPENDIX A: DEFINITIONS


As used in the Plan, the following definitions shall apply:


“Award” shall mean any Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Other Stock-Based Award or Cash-Based Performance Award.


“Award Agreement” shall mean any written or electronic notice of grant,
agreement, contract or other instrument or document evidencing any Award, which
the Company may, but need not, require a Participant to execute, acknowledge, or
accept.


“Applicable Law” means the legal requirements relating to the administration of
options and share-based plans under applicable U.S. federal and state laws, the
Code, any applicable stock exchange or automated quotation system rules or
regulations, and the applicable laws of any other country or jurisdiction where
Awards are granted, as such laws, rules, regulations and requirements shall be
in place from time to time.


“Board” shall mean the Board of Directors of the Company.


“Cash-Based Performance Award” shall mean any cash-based Award granted under
Section 11 of the Plan.


“Cause” shall mean any of the following: (i) the commission by the Participant
of an illegal act (other than traffic violations or misdemeanors punishable
solely by the payment of a fine), (ii) the engagement of the Participant in
dishonest or unethical conduct, as determined by the Committee or its designee,
(iii) the commission by the Participant of any fraud, theft, embezzlement, or
misappropriation of funds, (iv) the failure of the Participant to carry out a
directive of his superior, employer or principal, or (v) the breach of the
Participant of the terms of his engagement. Notwithstanding the foregoing, if a
Participant is subject to an effective employment or change in control agreement
with the Company or a Subsidiary that contains a definition of “Cause,” then in
lieu of the foregoing definition, for purposes of Awards under this Plan,
“Cause” shall have the meaning specified in such other agreement.


“Change in Control”


(i)    For purposes of this Plan and Awards hereunder, “Change in Control” means
(capitalized terms not otherwise defined will have the meanings ascribed to them
in paragraph (ii) below):


(A)    the acquisition by any Person together with all Affiliates of such
Person, of Beneficial Ownership of the Threshold Percentage or more; provided,
however, that for purposes of this paragraph (i)(A), the following will not
constitute a Change in Control:


(1)    any acquisition (other than a “Business Combination,” as defined below,
that constitutes a Change in Control under paragraph (i)(C) hereof) of Common
Stock directly from the Company,


(2)    any acquisition of Common Stock by the Company or its subsidiaries,


(3)    any acquisition of Common Stock by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation or other entity
controlled by the Company, or


A - 1

--------------------------------------------------------------------------------







(4)    any acquisition of Common Stock pursuant to a Business Combination that
does not constitute a Change in Control under paragraph (i)(C) hereof; or


(B)    individuals who as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election, or nomination for election by the Company's
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board will be considered a member of the Incumbent
Board, unless such individual's initial assumption of office occurs as a result
of an actual or threatened election contest with respect to the election or
removal of directors or any other actual or threatened solicitation of proxies
or consents by or on behalf of a Person other than the Incumbent Board; or


(C)    the consummation of a reorganization, merger or consolidation (including
a merger or consolidation of the Company or any direct or indirect subsidiary of
the Company), or sale or other disposition of all or substantially all of the
assets of the Company (a “Business Combination”), in each case, unless,
immediately following such Business Combination:


(1)    the individuals and entities who were the Beneficial Owners of the
Company Voting Stock immediately prior to such Business Combination have direct
or indirect Beneficial Ownership of more than 50% of the then outstanding shares
of common stock, and more than 50% of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, of the Company, and


(2)    no Person together with all Affiliates of such Person (excluding the
Company and any employee benefit plan or related trust of the Company or any
subsidiary of the Company) Beneficially Owns 30% or more of the then outstanding
shares of common stock of the Company or 30% or more of the combined voting
power of the then outstanding voting securities of the Company, and


(3)    at least a majority of the members of the board of directors of the
Company were members of the Incumbent Board at the time of the execution of the
initial agreement, and of the action of the Board, providing for such Business
Combination; or


(D)    approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.


(ii)    As used in this definition of Change in Control, the following terms
have the meanings indicated:


(A)    Affiliate: “Affiliate” means a Person that directly, or indirectly
through one or more intermediaries, controls, or is controlled by, or is under
common control with, another specified Person.


(B)    Beneficial Owner: “Beneficial Owner” (and variants thereof), with respect
to a security, means a Person who, directly or indirectly (through any contract,
understanding, relationship or otherwise), has or shares (1) the power to vote,
or direct the voting of, the security, and/or (2) the power to dispose of, or to
direct the disposition of, the security.


A - 2

--------------------------------------------------------------------------------







(C)    Company Voting Stock: “Company Voting Stock” means any capital stock of
the Company that is then entitled to vote for the election of directors.


(D)    Majority Shares: “Majority Shares” means the number of shares of Company
Voting Stock that could elect a majority of the directors of the Company if all
directors were to be elected at a single meeting.


(E)    Person: “Person” means a natural person or entity, and will also mean the
group or syndicate created when two or more Persons act as a syndicate or other
group (including without limitation a partnership, limited partnership, joint
venture or other joint undertaking) for the purpose of acquiring, holding, or
disposing of a security, except that “Person” will not include an underwriter
temporarily holding a security pursuant to an offering of the security.


(F)    Threshold Percentage: “Threshold Percentage” means 30% of all then
outstanding Common Stock.


Notwithstanding the above and solely with respect to any Award that constitutes
“deferred compensation” subject to Section 409A and that is payable on account
of a Change in Control (including any installments or stream of payments that
are accelerated on account of a Change in Control), a Change in Control shall
occur only if such event also constitutes a “change in the ownership”, “change
in effective control”, and/or a “change in the ownership of a substantial
portion of assets” of the Company as those terms are defined under Treasury
Regulation §1.409A-3(i)(5), but only to the extent necessary to establish a time
or form of payment that complies with Section 409A, without altering the
definition of Change in Control for purposes of determining whether a
Participant's rights to such Award become vested or otherwise unconditional upon
the Change in Control.


“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.


“Committee” means one or more committees or subcommittees of the Board appointed
by the Board to administer the Plan in accordance with Section 3.1 of the Plan.
With respect to any decision involving an Award intended to satisfy the
requirements of Section 162(m) of the Code, the Committee shall consist of two
or more Outside Directors of the Company who are “outside directors” within the
meaning of Section 162(m) of the Code. With respect to any decision relating to
a Reporting Person, the Committee shall consist of two or more Outside Directors
who are disinterested within the meaning of Rule 16b-3. Unless and until
determined otherwise by the Board, the Committee shall be the Compensation
Committee of the Board.


“Common Stock” shall mean the Company's common stock, $.10 par value per share.


“Company” shall mean Freeport-McMoRan Inc.


“Continuous Service” means the absence of any interruption or termination of
service as an Eligible Individual. Continuous Service shall not be considered
interrupted in the case of: (i) sick leave; (ii) military leave; or (iii) any
other leave of absence approved by the Committee, provided that such leave is
for a period of not more than 90 days, unless reemployment upon the expiration
of such leave is guaranteed by contract or statute, or unless provided otherwise
pursuant to Company policy adopted from time to time.


“Designated Beneficiary” shall mean the beneficiary designated by the
Participant, in a manner determined by the Committee, to receive the benefits
due the Participant under the Plan in the event of the Participant's death. In
the absence of an effective designation by the Participant, Designated
Beneficiary shall mean the Participant's estate.


“Effective Date” shall mean the date this Plan is approved by the Company's
stockholders.


A - 3

--------------------------------------------------------------------------------







“Eligible Individual” shall mean (i) any person providing services as an officer
of the Company or a Subsidiary, whether or not employed by such entity,
including any such person who is also a director of the Company; (ii) any
employee of the Company or a Subsidiary, including any director who is also an
employee of the Company or a Subsidiary; (iii) Outside Directors; (iv) any
officer or employee of an entity with which the Company has contracted to
receive executive, management, or legal services who provides services to the
Company or a Subsidiary through such arrangement; and (v) any consultant or
adviser to the Company, a Subsidiary, or to an entity described in clause (iv)
hereof who provides services to the Company or a Subsidiary through such
arrangement.


“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.


“Good Reason” shall mean either of the following (without Participant's express
written consent): (i) a material diminution in Participant's base salary as of
the day immediately preceding the Change in Control or (ii) the Company's
requiring Participant to be based at any office or location more than 50 miles
from Participant's principal office or location as of the day immediately
preceding the Change in Control. Notwithstanding the foregoing, Participant
shall not have the right to terminate Participant's employment hereunder for
Good Reason unless (1) within 30 days of the initial existence of the condition
or conditions giving rise to such right Participant provides written notice to
the Company of the existence of such condition or conditions, and (2) the
Company fails to remedy such condition or conditions within 30 days following
the receipt of such written notice (the “Cure Period”). If any such condition is
not remedied within the Cure Period, Participant must terminate Participant's
employment with the Company within a reasonable period of time, not to exceed 30
days, following the end of the Cure Period. Notwithstanding the foregoing, if a
Participant is subject to an effective employment or change in control agreement
with the Company or a Subsidiary that contains a definition of “Good Reason,”
then in lieu of the foregoing definition, for purposes of Awards under this
Plan, “Good Reason” shall have the meaning specified in such other agreement.


“Immediate Family Members” shall mean the spouse and natural or adopted children
or grandchildren of the Participant and his or her spouse.
  
“Incentive Stock Option” shall mean an option granted under Section 6 of the
Plan that is intended to meet the requirements of Section 422 or any successor
provision thereto.


“Nonqualified Stock Option” shall mean an option granted under Section 6 of the
Plan that is not intended to be an Incentive Stock Option.


“Option” shall mean an Incentive Stock Option or a Nonqualified Stock Option.


“Other Stock-Based Award” shall mean any right or award granted under Section 10
of the Plan.


“Outside Directors” shall mean members of the Board who are not employees of the
Company, and shall include non-voting advisory directors to the Board or members
of the advisory board.


“Participant” shall mean any Eligible Individual granted an Award under the
Plan.


“Person” shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
government or political subdivision thereof, or other entity.


“Reporting Person” means an officer, director, or greater than ten percent
shareholder of the Company within the meaning of Rule 16a-2 under the Exchange
Act, who is required to file reports pursuant to Rule 16a-3 under the Exchange
Act.


“Restricted Stock” shall mean any restricted stock granted under Section 8 of
the Plan.


A - 4

--------------------------------------------------------------------------------







“Restricted Stock Unit” or “RSU” shall mean any restricted stock unit granted
under Section 9 of the Plan.


“Section 162(m)” shall mean Section 162(m) of the Code and all regulations and
guidance promulgated thereunder as in effect from time to time.


“Section 409A” shall mean Section 409A of the Code and all regulations and
guidance promulgated thereunder as in effect from time to time.


“Section 422” shall mean Section 422 of the Code and all regulations and
guidance promulgated thereunder as in effect from time to time.


“Securities Act” means of the Securities Act of 1933, as amended.
 
“Shares” shall mean the shares of Common Stock and such other securities of the
Company or a Subsidiary as the Committee may from time to time designate.


“Stock Appreciation Right” or “SAR” shall mean any right granted under Section 7
of the Plan.


“Subsidiary” shall mean (i) any corporation or other entity in which the Company
possesses directly or indirectly equity interests representing at least 50% of
the total ordinary voting power or at least 50% of the total value of all
classes of equity interests of such corporation or other entity and (ii) any
other entity in which the Company has a direct or indirect economic interest
that is designated as a Subsidiary by the Committee.






A - 5